[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              APR 6, 2007
                               No. 06-15257                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 06-00038-CR-ORL-31-JGG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JIMMIE LEE WILLIAMS,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (April 6, 2007)

Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Charles M. Greene, counsel for Jimmie Lee Williams, has filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Williams’s convictions and sentences are AFFIRMED.




                                           2